Title: To George Washington from James McHenry, 25 September 1796
From: McHenry, James
To: Washington, George


                        
                            Sir. 
                            Philadelphia 25 Sepr 1796.
                        
                        I thought it best to wait till I could ascertain the full expression of the
                            public sentiment, before I should comply with your request, to tell you all, and conceal
                            nothing from you.
                        Your address on the first day of its publication, drew from the friends of
                            government, through every part of the City, the strongest expressions of sensibility. I am
                            well assured, that many tears were shed on the occasion, and propositions made in various
                            companies, for soliciting your consent to serve another term; which were afterwards dropped,
                            on reflecting, that nothing short of a very solemn crisis could possibly lead to a change—of
                            your determination. The enemies of the government, upon their part, discovered a sullenness,
                            silence, and uneasiness, that marked a considerable portion of chagreen and alarm, at the
                            impression which it was calculated to make on the public mind.
                        
                        Such have been the first effects of an address which
                            still continues to be a subject of melancholly conversation and regret. And I think I may
                            safely add, that what has been exhibited here, will be found to be a
                            transcript of the general expression of the people of the United States.
                            I sincerely believe, that no nation ever felt a more ardent attachment to
                            its chief; and ’tis certain, that history cannot furnish an example such as you have given
                            Those men who have relinquished sovereign power, have done it under circumstances which
                            tarnished more or less this glory of the act; but in the present case, there is no
                            circumstance which does not serve to augment it. With the most sincere attachment
                                & affection I am Sir your Ob & hble st
                        
                            James McHenry
                            
                        
                    